DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:  
At line 7, “the image or graphic” lacks antecedent basis.  Did Applicant intend to recite “the at least one image or graphic”?
At line 8, each of the instances of “the release force” lack antecedent basis. 
At line 10, “the clear coat” lacks antecedent basis.  Also, at line 10, “the clear coat polymer” lacks antecedent basis.  Also, at line 12, “the clear coat film” lacks antecedent basis.  In the rejection on the merits below, “the clear coat” is understood as “the clear coat layer,”  “the clear coat polymer” is understood as referring back to the “solid polymeric material” and “the clear coat film” is also understood as referring back to “the clear coat layer.”
Regarding claim 17:
At line 6, “the outermost adhesive layer” lacks antecedent basis.
	Also at lines 6-7,  “an article transported by the conveyor” renders antecedent basis unclear in view of the line 5 recitation of “at least one article.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-13, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hiatt, US 5,284,688 (hereafter Hiatt).

Regarding claim 1, Hiatt discloses multilayer laminate label construction (Abstract; Fig. 1) that includes a web carrier 2 (i.e., support layer) defining two oppositely directed faces, a first face directed towards release coating 4 and an opposite second face directed towards release coating 6 (col. 4, line 54 to col. 5, line 29).
 The release coating 4 of Hiatt is a first release layer disposed on one of the faces of the support layer (Fig. 1; col. 4, line 54 to col. 5, line 29).
The release coating 6 is  a second release layer disposed on another of the faces of the support layer (Fig. 1; col. 4, line 54 to col. 5, line 29). 
The structure of Hiatt includes an indicia or ink layer 10 that is illustrated as being disposed directly on a film of protective lacquer 8 that is in turn disposed directly upon the release coating 4; the indicia layer also described as having “suitable indicia, e.g., alphanumeric characters and/or an ornamental design,” thus disclosing such ink/indicia layer may be in the form of a preformed image or graphic (col. 5, lines 52-68) that is illustrated in Fig. 1 as located directly above and thus disposed on the release coating 4.   
Hiatt discloses a layer of a pressure sensitive adhesive 12 (I.e., at least one adhesive layer) overlying the ink layer 10, thus being disposed on the at least one image or graphic (Fig. 1; col. 6, lines 1-27).
Hiatt Fig. 1 illustrates the film of protective lacquer 8 is disposed between the release coating 4 (i.e., first release layer) and the indicia layer 10 (i.e., image or graphic).  Hiatt discloses that the film 8 may be transparent (i.e., clear) (col. 5, lines 52-68).  Hiatt also discloses the film 8 may be in the form of a UV lacquer or varnish (col. 7, line 1 to col. 8, line 65), both lacquer and varnish being terms that describe substances that are applied in liquid form and then solidify to a hard coating, thus Hiatt discloses it lacquer 8 may be a “clear coat” layer.
Regarding the claim recitation of “wherein the release force of the first release layer is greater than the release force of the second release layer, “ Hiatt discloses the release coating 4 provides a relatively strong release and the release coating 6 provides a relatively weak release (col. 5, lines 14-18), thus meeting the claim recitation.  
Regarding the claim recitation of “wherein the clear coat comprises a solid polymeric material and the clear coat polymer is a solid polymer in that it contains essentially no solvents that require high temperature exposure for drying or otherwise hardening the clear coat film,” please see the Section 112(b) rejection above.  On the merits, Hiatt discloses its lacquer 8 acts as a protective label face film (col. 5, lines 52-53) and that a UV curable lacquer according to Hiatt, upon being exposed to polymerizing radiation, results in a solid lacquer film (col. 8, lines 34-53).  Thus, Hiatt discloses its lacquer becomes a solid polymeric material, meeting the structural requirement of claim 1. 
The recitation that the polymer is “a solid polymer in that it contains essentially no solvents that require high temperature exposure for drying or otherwise hardening the clear coat film” is product by process language.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. MPEP 2113.  The patentability of a product does not depend on its method of production.  In this instance, the claim 1 language directed to the lack of solvents during a process of making does not imply structure other than that the clear coat polymer must be solid, which is taught by Hiatt.  In order to advance prosecution, it is also noted that Hiatt teaches its lacquer 8 may be either solvent-based (see col. 6, lines 32-51) or a UV-curable lacquer (col. 7, line 40 to col. 8, line53), which  would not require high temperature exposure for drying.
   
Regarding claim 2, Hiatt discloses the release coating 4 has a release value 3 to 10 times greater than release coating 6 (col. 5, lines 49-51), such range being within the recited range, thus anticipating the claim.   MPEP 2131.03.

Regarding claim 3, the support layer 2 of Hiatt may be made of paper or polymers, such as polyethylene, polypropylene or polyester (col. 4, line 66 to col. 5, line 13).   

Regarding claim 5, Hiatt discloses extrusion coatings such as polyethylene or propylene on paper as the relatively strong release coating 4 (col. 5, lines 23-28) and a cured silicone resin as the weak release coating 6 (col. 5, lines 36-40), thus disclosing embodiments wherein the first release layer and the second release layer have different compositions.

Regarding claims 6 and 7, Hiatt discloses one or both of the release coatings 4 and 6 may include a silicone material (col. 5, lines 36-41).

Regarding claim 8, Hiatt discloses pressure sensitive adhesive at col. 6, lines 1-17.

Regarding claim 9, Hiatt discloses an acrylic adhesive material at col. 9, lines 30-63.

Regarding claim 10 see the discussion at the rejection of claim 1 above that the indicia or ink layer of Hiatt may include indicia alpha numeric characters (i.e., letters, numbers) and ornamental design understood as including graphic designs (col. 5, lines 61-63).

Regarding claim 11, Hiatt discloses solvent-based and UV inks at col. 9, lines 17-29.

Regarding claim 12, the lacquer 8 of Hiatt may include thermoplastic polymers (col. 6, lines 33-51).  The pre-polymers, listed at col. 7, line 64 to col. 8, line 23 for making UV-curable lacquer according to Hiatt are understood as weatherable, the examiner noting the subjectivity of such term.  In the absence of quantification, the subjective terminology fails to exclude the prior art from consideration as such.

Regarding claim 13, Hiatt discloses acrylics, and urethanes at col. 7, line 40 to col. 8, line 22.  A thermoplastic lacquer made with ethylene vinyl acetate is disclosed at col. 10, lines 54-63.  Fluorocarbons may be included in both solvent-based and UV lacquers of Hiatt (col. 6, lines 46-51; col. 7, lines 40-49).  

Regarding claim 16, Hiatt discloses its laminate being in a roll form at col. 4, lines 60-65; col. 11, lines 61-66.   

Regarding claim 18, Hiatt discloses a method for applying a label (Fig. 2) having indicia 10 thereon (i.e.,  preformed image or graphic) to a surface (see Example 2 described with reference to Figs. 1 and 2 at col. 10, line 45 to col. 11, line 41).  The method includes:
providing a multilayer laminate of claim 1 (see rejection of claim 1 above incorporated by reference herein); 
contacting the adhesive layer 12 of the multilayer laminate with a surface 20  to receive the image or graphic 10, and establishing an adhesive bond between the adhesive layer 12  and the surface (with reference to Fig. 2, pressure sensitive adhesive layer 12 is illustrated contacting workpiece 20 (i.e., surface to receive the image or graphic) and at col. 11, lines 30-36, the step of pressing the adhesive side (i.e., adhesive layer 12)  of the “lacquer face films” is disclosed wherein “the pressure sensitive adhesive hold the label in place); and 
separating at least the support layer from the adhesive layer contacting the surface (at col. 11, lines 28-32, Hiatt discloses the labels made according to Example 2 are “used by peeling the lacquer face films off of the carrier,” such films include the adhesive layer 12 that contacts the surface of the workpiece 20 shown in Fig. 2);
 whereby the adhesive layer and the image or graphic remain with the surface and are applied thereon (see Fig. 2 adhesive layer 12 with indicia or graphic layer 10 located on the workpiece 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt as applied to claim 1 and further in view of the teachings of Hiatt.

Regarding the claim 4 limitation that the support layer has thickness of from about 0.4 to about 4.7 mil, Hiatt teaches its carrier layers (i.e., support layers) made from synthetic polymer material may have a thickness in the range of 2 to 5 mils (col. 4, lines 10-13).  Hiatt also teaches paper support layers having an extrusion coating with a thickness ranging from 0.5 to 1.0 mills (col. 5, lines 28-29).  Thus, support layer thicknesses according to Hiatt overlap the ranges recited in the claim.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hiatt as applied to claim 1 and further in view of Buehne, US 2014/0272153 (hereafter Buehne).
Regarding claims 14 and 15, Hiatt is silent as to the polymeric material of the lacquer layer 8 (i.e., clear coat layer) comprise at least one polymer selected from the group consisting of polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), a blend PVDF and acrylic resins, an alloy of PVDF and acrylic resins, and combinations thereof.
Buehne teaches polymeric compositions that include polyvinylidene fluoride (PVDF) and one or more acrylic components (Abstract).  Buehne teaches that polyvinyl fluoride films are used in a wide range of applications because they are durable and have excellent resistance to moisture and UV light (para [0003]).  However, such resins, including PVDF/acrylic films can become brittle after prolonged periods of time due to crystallization of the polyvinylidene fluoride within the film (para [0004]). Compositions according to Buehne are directed to films that are less prone to crystallization (para [0004]).  Although another advantage of films of Buehne is their free standing or unsupported capability, compositions of Buehne may also be used in laminates (para [0013]), including labels (para [0038]) and other films formed using printing methods such as gravure printing (para [0078]). The compositions may be used as clear coats (para [0038]).  Some of the compositions of Buehne also inhibit blocking (para [0080]).
Compositions of Buehne include 50% to 99% by weight of at least one polyvinylidene fluoride polymer and from 1% to 50% by weight of at least one acrylic component (para [0006], para [0014] and Table I), thus teaching claim 14 and overlapping and rendering obvious the range recited in claim 15.  
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the laminate of Hiatt to include a clear coat layer made from the PVDF/acrylic compositions of Buehne for the advantages taught in Buehne of use as a protective clear coat layer that is less prone to crystallization and thus does not become brittle after prolonged periods of time and may inhibit blocking.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hiatt as applied to claim 1 and further in view of Brandt et al., US 6,607,800 (hereafter Brandt).
With reference to the discussion of claim 1 above, Hiatt teaches the multilayer laminate of claim 1.  Please see the rejection of claim 1 above, incorporated by reference herein.   Hiatt does not disclose a particular system or apparatus for applying the label of Hiatt that includes the indicia or ink layer 10 (i.e., preformed image or graphic) from the multilayer laminate to an article.
Brandt (Fig. 2 and col. 4, line 8 to col. 5, line 24), teaches the application of a label onto a container (col. 4, lines 8-9) and describes a system for applying a label in which a removable backing layer is reverse printed and the label is then applied to a container with its adhesive surface in contact with the container and the backing layer is separated from the label (col. 2, lines 41-49). Brandt describes this method as efficient and being performable “on-line” and states it is possible to modify existing container labeling systems wherein high heat is not required during the labeling process (col. 3, lines 18-31). 
The system of Brandt includes: 
a transfer line for dispensing the multilayer laminate (Fig. 2 and col. 5, lines 48-55; web 112 from reel 116 travels past platen 130 and roller 134 and finally to empty web reel 150);  
a conveyor for transporting at least one article (Fig. 2 and col. 4, lines 26-42; bottle conveyor 100; star wheel 102 convey bottles to be labeled); 
an image application apparatus which contacts the outermost adhesive layer of the laminate to one article transported by the conveyor (Fig. 2 and col. 6, lines 12-24 teaching warm platen 130 followed by heated roll 134 that presses the image onto each container) and then separates at least the support layer of the laminate from the adhesive layer and the image or graphic thereby applied to the article (Fig. 2 and col. 6, lines 20-24 teaching the backing layer 10 is removed by a take-up reel 150).
	It would have been obvious to one of ordinary skill at the time of effective filing of the claims of the invention to utilize the apparatus according to Brandt for applying the label portion of the multilayer laminate according to Hiatt in order to provide an “on-line” process to improve labeling efficiency, safety and reduce expenses (no need for high heat equipment during labeling) as taught by Brandt.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Kagiya et al., US 3,857,768 (incorporated by reference in Hiatt; resin compositions capable of readily cross-linking under radiation or ultraviolet rays useful for making coatings (Abstract); solid polymers prepared with no heating steps or solvents (col. 4, lines 4-16));
Brack, US 3,989,609 (also incorporated by reference in Hiatt; directed to radiation curable coatings that are low viscosity during application and cured to hardness by ultraviolet light (Abstract); coatings have good abrasion and solvent resistant after curing (i.e., weatherability); teaches film-forming radiation curable prepolymers of polyurethanes and polyamides (col. 1, lines 35-43); also teaches clear layer of heat-activatable thermoplastic polyamide resin in lacquer form (col. 12, lines 40-47)). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746